United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 18, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-41644
                           Summary Calendar


JOE A. FLORES,

                                      Plaintiff-Appellant,

versus

CECILIA OKOYE, P.A. in her individual and official capacity;
ROBERT VICTORIA, M.D., in his individual and official capacity;
LUCY MARTINEZ, R.N., in her individual and official capacity;
EUGENE TROTTER, P.A., in his individual and official capacity;
MAXIMILIANO HERRERA, M.D., in his individual and official
capacity; AHLA SHABAAZ, R.N.P., M.S.N., M.P.H., in his
individual and official capacity; ROCHELLE MCKINNEY, R.N., M.A.,
in her individual and official capacity,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 3:04-CV-29
                      --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Joe A. Flores, Texas inmate # 855743, appeals the dismissal

of his in forma pauperis complaint as frivolous pursuant to

28 U.S.C. § 1915(e)(2).    In his complaint, Flores claimed that

defendants Cecelia Okoye, Dr. Robert Victoria, Lucy Martinez,

Eugene Trotter, Dr. Maximiliano Herrera, Ahla Shabazz, and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-41644
                                 -2-

Rochelle McKinney were deliberately indifferent to his serious

medical needs.

     Flores maintains that the defendants have refused to treat

him for Hepatitis C even though a physician at a hospital in

Galveston, Texas, has recommended such treatment.    He contends

that the refusal to treat him for Hepatitis C, which is based on

an analysis of his enzyme level, constitutes deliberate

indifference.

     A doctor’s failure to follow the advice of another doctor

suggests nothing more than a difference in opinion as to the

appropriate method of treatment under the circumstances, and is

not evidence of deliberate indifference.    See Stewart v. Murphy,

174 F.3d 530, 535 (5th Cir. 1999).    Flores has not shown that

the district court abused its discretion in dismissing his action

as frivolous.    See Berry v. Brady, 192 F.3d 504, 507 (5th Cir.

1999).   To the extent that Flores pleaded other grounds for his

deliberate indifference claims, he has abandoned the claims by

failing to brief them on appeal.     See Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993)

     Flores also contends that his case should be remanded to the

district court so that he can add new factual allegations.

Flores wishes to allege that the defendants are violating the

policy of the Texas Department of Corrections by confining him in

administrative segregation and that the defendants have, at

times, failed to keep in stock medication prescribed by a
                           No. 04-41644
                                -3-

rheumatologist and have on other occasions cancelled his

medications or reduced his dosage.   Because no viable

constitutional claim can be perceived with regard to the

underlying facts, the district court’s error, if any, in failing

to give Flores notice and an opportunity to amend his complaint

was harmless.   See Jones v. Greninger, 188 F.3d 322, 327 (5th

Cir. 1999); Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir.

1998).

     The district court’s dismissal of Flores’s action as

frivolous counts as a strike under 28 U.S.C. § 1915(g).     See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).     Flores

is hereby cautioned that if he accumulates three strikes, he will

not be allowed to proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   See § 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.